Citation Nr: 1234996	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for hypertension.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD), status-post surgery, with residual scar, from April 10, 2010, forward.

3.  Entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with instability, from April 10, 2010, forward.

4.  Entitlement to an initial rating in excess of 10 percent for DJD of the bilateral knees, status-post right knee surgeries with residual scars, and status post osteotomy of the left knee with scar, rated as 10 percent disabling from May 1, 2006, to April 9, 2010.

5.  Entitlement to a rating in excess of 10 percent for right knee DJD, status-post surgery, with instability, from April 10, 2010, forward.

6.  Entitlement to a rating in excess of 10 percent for right knee DJD, status-post surgery, with residuals scar, from April 10, 2010, forward.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 2006, and has additional unverified prior inactive service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision granted service connection for DJD of the knees, status-post right knee surgeries with residual scars and status-post osteotomy of the left knee with scar, and assigned an initial 10 percent rating, effective May 1, 2006.  The April 2007 rating decision also granted service connection for hypertension and assigned such an initial noncompensable rating, effective May 1, 2006.  The April 2007 rating decision denied service connection for chronic lumbosacral strain and chronic cervical strain.   The Veteran disagreed with the evaluations assigned to his service-connected disabilities and disagreed with the denial of service connection for his lumbar and cervical strain.  He perfected his appeal by a January 2009 Substantive Appeal.

By a February 2010 rating decision, the RO in Seattle, Washington, granted service connection for chronic lumbosacral strain; and by a September 2010 rating decision, the RO in Denver, Colorado, granted service connection for cervical spine DJD and degenerative disc disease.  Thus, the February 2010 and September 2010 actions represent a full grant of the benefits sought as to the Veteran's claims of entitlement to service connection for lumbar and cervical strain and the Board will confine its consideration to the issues set forth on the decision title page.

By a September 2010 Supplemental Statement of the Case (SSOC), RO in Denver, Colorado, determined that the Veteran's right and left knee disabilities warranted, effective April 10, 2010, the following:  (1) a separate 10 percent rating for right knee DJD, status-post surgery, with residual scar; (2) a separate 10 percent rating for right knee DJD, status-post surgery, with instability; (3) a separate 10 percent rating for left knee DJD, status-post surgery, with residual scar; and (4) a separate 20 percent rating for left knee DJD, status-post surgery, with instability.  As the ratings were less than the maximum available ratings, and there remained a period of time prior to April 10, 2010 that such separate ratings were not in effect; the issues remained on appeal, captioned to reflect the RO's September 2010 determination.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  The Veteran submitted additional evidence at the time of his hearing before the Board, with a waiver of RO consideration of the same.  The Veterans Law Judge agreed to hold the record open for 60 days to allow the Veteran to supplement the record with additional evidence; however, to date, no such evidence has been received.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to an initial rating in excess of 10 percent for DJD of the bilateral knees, status-post right knee surgeries with residual scars, and status post osteotomy of the left knee with scar, rated as 10 percent disabling from May 1, 2006, to April 9, 2010; entitlement to a rating in excess of 10 percent for right knee DJD, status-post surgery, with instability, from April 10, 2010, forward; and entitlement to a rating in excess of 10 percent for right knee DJD, status-post surgery, with residuals scar, from April 10, 2010, forward, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 22, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of his appeal as to the issues of entitlement to an initial rating higher than 10 percent for hypertension; entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with residual scar, from April 10, 2010, forward; and entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with instability, from April 10, 2010, forward.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met, as to the issue of entitlement to an initial rating higher than 10 percent for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for withdrawal of an appeal by the Veteran have been met, as to the issue of entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with residual scar, from April 10, 2010, forward.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

3.  The criteria for withdrawal of an appeal by the Veteran have been met, as to the issue of entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with instability, from April 10, 2010, forward.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, on May 22, 2012, the day of his Board hearing, the Veteran offered testimony indicating his desire to withdraw his appeal as to his claim for an increased rating for his hypertension, and his claim for an increased rating for his left knee disabilities effective from April 10, 2010, forward.  The hearing testimony was reduced to writing in a hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, as to the issues of entitlement to an initial rating higher than 10 percent for hypertension; entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with residual scar, from April 10, 2010, forward; and entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with instability, from April 10, 2010, forward, and they are dismissed. 


ORDER

The appeal, as to the issue of entitlement to an initial rating higher than 10 percent for hypertension, is dismissed.

The appeal, as to the issue of entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with residual scar, from April 10, 2010, forward, is dismissed.

The appeal, as to the issue of entitlement to a rating in excess of 10 percent for left knee DJD, status-post surgery, with instability, from April 10, 2010, forward, is dismissed.

REMAND

Additional development is needed prior to further disposition of the remaining claims on appeal.

At his May 2012 Board hearing, the Veteran's representative asserted that the Veteran's right knee disabilities had worsened.  The last VA examination of record is dated in April 2010, more than two years prior.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's right knee disabilities.  38 U.S.C.A. § 5103A(d)(1), (2) (West 2002); 38 C.F.R. § 3.327(a) (2011); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened). 

Further, also at the time of the Veteran's May 2012 Board hearing, he asserted that he had relevant private treatment records from Dr. McCarty to add to the claims file.  While the Veterans Law Judge held the record open for 60 days, no such records were submitted.  As the Board is remanding the claims herein for further development, the Veteran should be provided an additional opportunity to supplement the record with any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. McCarty, dated since May 2006.  

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his right knee disabilities.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  All indicated tests, including x-rays, should be conducted.

The examiner should identify and describe in detail all specific manifestations and residuals of the Veteran's right knee DJD, status-post surgery, with instability and scars.

(a)  The examiner must measure the Veteran's right knee range of motion, expressing all findings in degrees and noting the point, if any, when the Veteran begins experiencing pain on both flexion and extension.  

(b)  The examiner must determine whether there is right knee functional loss (including but not limited to decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement  that affects stability, standing, and weight-bearing), to include on repetitive testing.  

(c)  The examiner must also indicate whether, and to what extent, there is any right knee instability or subluxation.

(d)  The examiner must also describe the Veteran's right knee scar(s); specifically determining the size of such, in inches; and whether such are deep, superficial, nonlinear, unstable, or painful.  

A complete rationale should be provided for all opinions given.  

3.  Review the VA examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

4.  Finally, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any claim remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


